DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In order to provide as compact a prosecution as possible, the applicant argued the inappropriateness of a 35 USC 101 statutory rejection. The examiner can agree that a statutory rejection is not appropriate, but the claims still appear to read upon the claims in another application/patent, and thus a new rejection is given below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,047,716. Although the claims at issue are not identical, they are not patentably distinct from each other because while .
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,047,716. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims describe how the articulating levers interact with the device and they still perform a similar function, just described differently. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,047,716. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims describe how the cap and device interact based upon their shape, just described differently.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,047,716. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims describe the cap with toolless wire connectors and they still perform a similar function, just described differently. 
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,047,716. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims describe the receiving apertures comprising a slot and they still perform a similar function, just described differently.
6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,047,716. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims describe latching feature with a pin extending from opposite sides of the articulating lever, the pin sized to fit into the slot when the cap is fitted into the base, and they still perform a similar function, just described differently. 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,047,716. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims describe latching feature with a pin extending from opposite sides of the articulating lever, the pin sized to fit into the slot when the cap is fitted into the base, and they still perform a similar function, just described differently.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,047,716. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims describe a fluid sensor as an overfill sensor.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,047,716. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims describe a cap and how it interacts with a fluid level assembly the device and they still perform a similar function and have similar arrangements, just described differently.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,047,716. Although the claims at issue both claims describe the articulating levers, and how they interact and function, just described differently.
Claims 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,047,716. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims describe a locking mechanism for the system and how they interact with each other, just described differently.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,047,716. . Although the claims at issue are not identical, they are not patentably distinct from each other because both claims describe the cap with toolless wire connectors and they still perform a similar function, just described differently.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,047,716. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims describe latching feature with a pin extending from opposite sides of the articulating lever, the pin sized to fit into the slot when the cap is fitted into the base, and they still perform a similar function, just described differently.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,047,716. Although the claims at issue are not identical, they are not patentably distinct from each other because while claim 15 of the present application is broader, than the patented claims, the patented claims .
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,047,716. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims describe a locking means, but essentially claim the same features.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,047,716. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims describe shapes of the device, but essentially claim the same features.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,047,716. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims describe the cap with toolless wire connectors and they still perform a similar function, just described differently.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,047,716. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims describe a locking means, but essentially claim the same features.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,047,716. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims describe a locking means, but essentially claim the same features.
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner




January 20, 2022

/JOHN FITZGERALD/           Primary Examiner, Art Unit 2861